 Case 1:19-cv-00445-NLH Document 32 Filed 01/22/21 Page 1 of 3 PageID: 109



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   WILLIE D. JAMES,                      1:19-cv-0445 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   B. M. ANTONELLI,

                  Respondent.


APPEARANCES:

Willie D. James
40199-018
FCI Fort Dix
PO Box 2000
JMDL, NJ 08640

     Petitioner pro se


Rachael Honing, Acting United States Attorney
Elizabeth Pascal, Assistant United States Attorney
U.S. Attorney’s Office for the District of New Jersey
401 Market Street
Suite 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Willie D. James filed this petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241 to

challenging his career offender designation under the U.S.

Sentencing Guidelines.     Specifically, he argued that his

predicate convictions no longer qualified as “crimes of
 Case 1:19-cv-00445-NLH Document 32 Filed 01/22/21 Page 2 of 3 PageID: 110



violence” as that phrase is used in the Guidelines, ECF No. 1;

and

      WHEREAS, the United States Court for the District of South

Carolina transferred this matter to this District on January 11,

2019, ECF No. 25; and

      WHEREAS, the United States responded on March 20, 2019, ECF

No. 28; and

      WHEREAS, on January 15, 2021, counsel for the United States

filed a letter with this Court informing the Court that

Petitioner was released from custody on March 14, 2019, ECF No.

31; and

      WHEREAS, “[u]nder Article III of the Constitution, a

federal court may adjudicate ‘only actual, ongoing cases or

controversies.’”      Burkey v. Marberry, 556 F.3d 142, 147 (3d Cir.

2009) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472,

477 (1990).      The “case or controversy” requirement continues

through all stages of federal judicial proceedings and requires

that parties have a personal stake in the outcome.          Id. (citing

Lewis, 494 U.S. at 477-78); and

      WHEREAS, for there to remain a case or controversy, there

must be a likelihood that the petitioner’s injury would be

redressed by a District Court’s grant of his habeas corpus

petition.   Id. at 150; and

      WHEREAS,     Petitioner has been released from Bureau of

                                    2
 Case 1:19-cv-00445-NLH Document 32 Filed 01/22/21 Page 3 of 3 PageID: 111



Prisons custody.    The Court can order no further relief under §

2241,

     THEREFORE, IT IS on this      22nd    day of January, 2021

     ORDERED that the petition is dismissed as moot; and it is

further

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner at his last known address and mark this case closed.


                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    3
